—Appeal from a judgment (denominated order and judgment) of Supreme Court, Onondaga County (Brunetti, J.), entered December 19, 2001, which denied the petition for a writ of habeas corpus.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: The issues raised on this appeal concerning petitioner’s preliminary parole revocation hearing were rendered moot by the determination following the final parole revocation hearing, at which petitioner admitted that he violated a condition of his parole (see People ex rel. Freeman v McCoy, 277 AD2d 1054 [2000], lv denied 96 NY2d 704 [2001]). In any event, the record establishes that petitioner was released to parole supervision during the pendency of this appeal. Because habeas corpus relief therefore is no longer *1016available, the appeal is moot for that further reason as well, and no exception to the mootness doctrine applies herein (see People ex rel. Cooper v New York State Div. of Parole, 286 AD2d 792 [2001]; People ex rel. Faison v Travis, 277 AD2d 916 [2000], lv denied 96 NY2d 705 [2001]). Present — Hurlbutt, J.P., Kehoe, Gorski, Lawton, and Hayes, JJ.